                                             Case 3:20-cv-09398-SI Document 7 Filed 02/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JONATHAN DANIEL D'ARCY,                              Case No. 20-cv-09398-SI
                                   8                     Plaintiff,
                                                                                              ORDER OF DISMISSAL
                                   9              v.

                                  10     SAN QUENTIN STATE PRISON,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The above-captioned pro se civil rights action was filed on December 29, 2020. On that

                                  14   date, the court notified plaintiff in writing that the action was deficient due to the failure to pay the

                                  15   filing fee or, instead, a completed and signed court-approved in forma pauperis application,

                                  16   including a completed certificate of funds in the prisoner’s account and a copy of the prisoner’s trust

                                  17   account statement for the last six months. Plaintiff was advised that failure to pay the fee or file the

                                  18   application within 28 days would result in dismissal of the action. Plaintiff did not pay the filing

                                  19   fee or file an in forma pauperis application, and the deadline by which to do so has long passed.

                                  20   The action is therefore DISMISSED without prejudice. The clerk shall close the file.

                                  21          IT IS SO ORDERED.

                                  22   Dated: February 23, 2021

                                  23                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
